Name: Commission Regulation (EC) No 1832/2001 of 18 September 2001 amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32001R1832Commission Regulation (EC) No 1832/2001 of 18 September 2001 amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sector Official Journal L 249 , 19/09/2001 P. 0003 - 0003Commission Regulation (EC) No 1832/2001of 18 September 2001amending Regulation (EC) No 795/2001 on special measures derogating from Regulations (EC) No 174/1999, (EC) No 800/1999 and (EC) No 1291/2000 in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 26(3) and Article 31(14) thereof,Whereas:(1) Commission Regulation (EC) No 795/2001(3), as amended by Regulation (EC) No 1342/2001(4), introduced special measures with a view to regularising export operations that it had not been possible to complete on account of the lengthy procedures for issuing animal-health certificates in certain Member States, connected with protective measures adopted under the relevant decisions and certain measures taken by some third countries that give rise to import restrictions.(2) The animal-health protective measures applied by the authorities of certain third countries with regard to Community exports are still in force and continue adversely to affect the export possibilities to certain destinations.(3) The impact on Community exporters should be limited by extending the term of validity of the export licences concerned for certain products and certain time limits and by allowing for the cancellation of unused export licences and for the release of the security.(4) It is appropriate that the new measures enter into force immediately so as to allow the operators to adapt to the new provisions accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 1(2) of Regulation (EC) No 795/2001 is replaced by the following text: "2. By derogation from Article 6 of Regulation (EC) No 174/1999, the term of validity of export licences issued pursuant to that Regulation and applied for by no later than 22 March 2001 shall be extended at the request of the holder by:- six months for licences expiring on 31 March 2001,- five months for licences expiring on 30 April 2001,- four months for licences expiring on 31 May 2001,- three months for licences expiring on 30 June 2001,- two months for licences expiring on 31 July 2001,- one month for licences expiring on 31 August 2001.At the request of the holder, submitted to the competent authority by 30 September 2001 at the latest, export licences already deemed eligible for and subject to the measure provided for in the first subparagraph shall be cancelled and the security shall be released."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply as of 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 116, 26.4.2001, p. 14.(4) OJ L 181, 4.7.2001, p. 15.